Order filed November 8, 2016




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00475-CV
                                  ____________

                          IN THE MATTER OF E.Y.


                   On Appeal from the 314th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2015-04350J

                                   ORDER

      The clerk’s record was filed June 20, 2016. Our review has determined that
relevant items have been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain an amended petition (Petition No. 2015-04350J
– Amended) or Summons.

      The Harris County Clerk is directed to file a supplemental clerk’s record on
or before November 15, 2016, containing the amended petition filed in this cause as
well as any summons.
      If the omitted items are not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
items are not a part of the case file.



                                  PER CURIAM